Defendant, Roy Thompson, was charged in the district court of Oklahoma county with the crime of pandering, was tried, convicted and sentenced by the court to serve a term of 12 years in the State Penitentiary, and to pay a fine of $500 and the costs, and has appealed. *Page 254 
The appeal in this case is by transcript. The evidence given at the trial does not appear in the record.
When the case was assigned for oral argument, no appearance was made for defendant, and no brief has been filed. Rule 9 of this court is as follows:
"When no counsel appears and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment."
In compliance with the above rule, we have examined the transcript, which includes the information, the demurrer to the information, the instructions of the court, and the judgment and sentence. We do not find that any error was committed, or that the defendant has been denied a fair and impartial trial.
The sentence, of 12 years in the penitentiary and to pay a fine of $500 and the costs is severe punishment, but not knowing what the evidence in the case was, we are unable to say that it was unjustified.
For the reasons stated, the judgment and sentence of the district court of Oklahoma county is affirmed.
JONES, J., concurs. DOYLE, J., not participating.